DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 5/20/2019 has been acknowledged by the Office.

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recites a new element “a cover member” then subsequently refers to “the cover” as likely the “cover” in claim 1.  However, there is a possibility of an interpretation of “the cover” being either the “cover member” or the previously recited “cover.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,771,785 to Duer.
As per claim 1, Duer teaches:  An X-ray CT system (see Duer, “MRI apparatus”) comprising:
a top plate (see Fig. 1, 11-12, [152]: patient sled assembly) on which a subject is laid, 
a driver (see Fig. 4, 11-12, [151]: linear actuator) configured to drive the top plate in a lateral direction of the top plate (see col. 6, lines [60-68] thru col. 7, lines [1-25]),
a frame (see Fig. 4, 11-12, [112/113]: frame formed of “I-beams” and plates on top of I-beams) provided on both sides of the top plate in the lateral direction (see col. 6, lines [6-16]), and
a cover (see Fig. 4, 11-12, [197/199/202]: fiberglass frame work) provided between the frame and the top plate (see Fig. 4, 11-12, framework [197/199/202] is provided between [112/113] and patient sled [152]), respectively, wherein
the top plate and the cover are arranged so that the top plate does not come in contact with the cover in a drive range of the top plate by the driver in the lateral direction (see Fig. 11, roller [227] prevents direct contact of the sled with side wall framework [202]).
As per claim 4, Duer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein at least one of the cover has a first portion provided in the frame (see Fig. 4 and 11, framework [197] contacts frame portion [113]), and a second portion (see Fig. 4 and 11, [199]) which bends downward 
As per claim 5, Duer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  further comprising an overhang portion (see Fig. 4, 11, [217/218]: end wall/horizontal top wall of couch [152]) which extends outward from the top plate toward the at least one of the cover (see Fig. 11).
As per claim 6, Duer teaches all the limitations as described in the above rejection of claim 5, and additionally teaches:  wherein the overhang portion moves in conjunction with left and right movement of the top plate (see Fig. 11, [217/218] is integral with couch [152] and moves left/right therewith).
As per claim 7, Duer teaches all the limitations as described in the above rejection of claim 5, and additionally teaches:  wherein the overhang portion is an elastic member (see col. 8, lines [19-26]: “formed of a suitable material such as fiberglass” The Examiner notes that fiberglass may be considered a “flexible” material).
As per claim 10, Duer teaches all the limitations as described in the above rejection of claim 4, and additionally teaches:  wherein the at least one of the cover also has a third portion (see Fig. 11, portion [202]), and an angle formed between the second portion and the third portion is an obtuse angle (see Fig. 11, angle between [199 and 202], near [201] is an obtuse angle).
As per claim 11, Duer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the top plate has a concave 
As per claim 13, Duer teaches all the limitations as described in the above rejection of claim 11, and additionally teaches: wherein the concave portion is provided in a portion of the bottom surface which faces the cover at a position of the top plate which is closest to the cover in the drive range (see Fig. 11, portion near [229] may be considered the closest to framework portion [202] in that all right-most areas of couch [152] are equally closely spaced to [202] as it bends upwardly at a constant angle).
As per claim 14, Duer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the top plate is attached to the driver so that a position of each upper end of the top plate is the same as or higher than a position of each upper surface of the frame (se Fig. 4, each upper end (near [218]) of couch [152] is the same or higher than upper surface of [113]).
As per claim 15, Duer teaches:  A medical bed apparatus (see Duer, “MRI apparatus”) comprising:
a top plate (see Fig. 1, 11-12, [152]: patient sled assembly) on which a subject is laid, 
a driver (see Fig. 4, 11-12, [151]: linear actuator) configured to drive the top plate in a lateral direction of the top plate (see col. 6, lines [60-68] thru col. 7, lines [1-25]),
a frame (see Fig. 4, 11-12, [112/113]: frame formed of “I-beams” and plates on top of I-beams) provided on both sides of the top plate in the lateral direction (see col. 6, lines [6-16]), and
a cover (see Fig. 4, 11-12, [197/199/202]: fiberglass frame work) provided between the frame and the top plate (see Fig. 4, 11-12, framework [197/199/202] is provided between [112/113] and patient sled [152]), respectively, wherein
the top plate and the cover are arranged so that the top plate does not come in contact with the cover in a drive range of the top plate by the driver in the lateral direction (see Fig. 11, roller [227] prevents direct contact of the sled with side wall framework [202]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,771,785 to Duer in view of U.S. Patent 5,066,915 to Omori et al (hereinafter Omori).
As per claim 2, Duer teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Omori:  wherein the at least one of the cover (see Omori, Fig. 4, cover [114A]) is 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duer with these aforementioned teachings of Omori to have provided a thin cover made of aluminum as taught by Omori that is bendable in response to contact with a patient supporting sled of Duer for improved safety and security of a patient during imaging.
As per claim 3, Duer as modified by Omori teach all the limitations as described in the above rejection of claim 2, and additionally Omori teaches:  wherein at least one of the cover moves in conjunction with left and right movement of the top plate (see Fig. 4, the cover portion [11A] would flex if contacted by pallet [13] in either a left or right movement as similarly performed by the sled assembly of Duer.
As per claim 8, Duer as modified by Omori teach all the limitations as described in the above rejection of claim 2, and additionally Omori teaches: wherein the direction is a direction parallel to the lateral direction or oblique to the lateral direction (movement as described above in the rejection of claim 2 would be “a direction parallel the lateral direction”).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,771,785 to Duer in view of U.S. Patent 4,910,819 to Brown.
As per claim 9, Duer teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Brown: further comprising a cover member (see Fig. 2, sheet [31] including flaps [32/34]) provided over an upper surface of the top plate and upper surfaces of the frame (see Fig. 2, sheet [31] covers patient cradle [10] while flaps [32/34] also cover frame side rail members [24/26]), and configured to cover each gap between the top plate and the cover (see Fig. 2, sheet [31] is shown covering the “gap” between [10] and side rail frame [24/26]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duer with these aforementioned teachings of Brown to have provided a sheet/cover of Brown over the existing structure of Duer in the manner as shown/described by Brown to protect the structure of the patient couch between uses.
As per claim 12, Duer teaches all the limitations as described in the above rejection of claim 11, however it does not teach the following which is shown by Brown: wherein the concave portion is recessed in a curved shape (see Fig. 2, patient couch [10/12] is shown with a curved bottom edge portion).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to make the concave portion of Duer of whatever form or shape was desired or expedient such as a curve as suggested by Brown to reduce the risk of a sharp pinch point.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show patient supporting medical devices for imaging with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/10/2021